DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-11 are pending (claim set as filed on 08/04/2020).

Priority
	This application is a DIV of 15/771,874 (now abandoned) which was a 371 of PCT/JP2016/079399 filed on 10/04/2016, which has a foreign application to JP 2015-212824 filed on 10/04/2016.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 08/04/2020 and 12/09/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirai (US 2010/0143321 A1 - cited in the IDS filed on 08/04/2020) as evidenced by Jih (ARDS and SARS).
Shirai’s general disclosure relates to a therapeutic composition for interstitial pneumonia and, in particular, to a therapeutic composition for interstitial pneumonia containing a lecithinized superoxide dismutase as an active ingredient (see abstract & ¶ [0001]).
Regarding claims 1 and 8-11, Shirai discloses “interstitial pneumonia is known to be caused not only by the use of anticancer drugs, but also by the use of Chinese herbal medicines, antirheumatic drugs, antibiotics or interferons. The disease is also known to be associated with collagen diseases. Furthermore, the correlation of interstitial pneumonia with severe acute respiratory syndrome” and also linked to sepsis (see ¶ [0012], [0033]-[0034], [0062], [0094]). Shirai teaches “a therapeutic composition for interstitial pneumonia containing 10 to 100 mg of lecithinized superoxide dismutase represented by the following general formula (I): SOD'(Q-B)m (I) (wherein, SOD' is a residue of superoxide dismutase; Q is a chemical crosslink; B is a residue of lysolecithin having the hydrogen atom of the hydroxyl group at position 2 of its glycerol moiety removed; and m is the average number of lysolecithin molecules bound to one molecule of the superoxide dismutase and is an integer of 1 or greater), and sucrose to give it a stable form suitable for intravenous administration” (see ¶ [0026], [0037]-[0038], [0047], [0056]). Jih (evidence document) is directed to clarifying the synonym meaning between SARS, ALI, and ARDS and further discloses “ALI, ARDS and SARS all imply the occurrence of acute lung injury resulting from direct or indirect respiratory insult. SARS is a qualitative term that does not define the severity of lung injury and oxygenation dysfunction, whereas ALI and ARDS are quantitative terms that clearly define the severity of lung injury and oxygenation dysfunction” (see page 2, left col.). Thus, one of ordinary skill would have at once envisage the treatment of ARDS from the disclosure of Shirai.
Regarding claims 2 and 6-7, Shirai teaches “wherein Q in the lecithinized superoxide dismutase of the formula (I) is represented by----C(O)-(CH2)n -C(O)-(wherein n is an integer of 2 or greater)” (see ¶ [0029], [0049]-[0050]). 
Regarding claims 3-4, Shirai teaches “wherein SOD' is a residue of human superoxide dismutase, and even more specifically, SOD' is a residue of modified superoxide dismutase in which the amino acid at position 111 of an amino acid sequence of the human superoxide dismutase is modified to S-(2-hydroxyethylthio)cysteine” (see ¶ [0030]). 
Regarding claim 5, Shirai teaches “wherein the superoxide dismutase contains copper and zinc at its active center” (see ¶ [0031], [0042]). 

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dufu (US 2016/0303099 A1) in view of Mizushima (US 2011/0262420 - cited as reference A1 in the IDS filed on 08/04/2020).
Dufu’s general disclosure relates to aldehyde compounds for use in treating diseases such as pulmonary fibrosis, hypoxia, and connective tissue and autoimmune disease (see abstract & ¶ [0002]). In particular, Dufu teaches “a method for treating acute respiratory distress syndrome (ARDS) in a patient, the method comprising administering to the patient a therapeutically effective amount of a compound described herein. ‘Acute respiratory distress syndrome’ refers to a life-threatening lung condition that prevents enough oxygen from getting to the lungs and into the blood (see ¶ [0020], [0116]-[0118], [0128], [0153]). Dufu further teaches administering to the patient a therapeutically effective amount of a compound such as lecithinized superoxide dismutase (see ¶ [0139]).
However, Dufu does not teach: a superoxide dismutase represented by general formula (I) and limitations thereof (claim 1’s limitation and dependent claims thereof).
Mizushima teaches an inhalant containing a lecithinized superoxide dismutase which effectively exerts the effect of superoxide dismutase (SOD) as an active ingredient wherein the inhalant includes a PC-SOD represented by the following general formula (I): SOD'(Q-B)m (I) (wherein SOD' is a residue of the superoxide dismutase; Q is a chemical crosslinking; B is a residue without a hydrogen atom of a hydroxyl group of lysolecithin having the hydroxyl group at the 2-position of glycerol; and m is the average number of bonds of lysolecithin to one molecule of superoxide dismutase and is an integer of 1 or more) (see abstract & ¶ [0027], [0047]-[0048], [0055]-[0057]). 
Regarding claim 2, Mizushima teaches wherein Q in the lecithinized superoxide dismutase represented by the formula (I) used in the present invention is -C-(O)-(CH2)n -C(O)-(wherein n is an integer of 2 or more) (see ¶ [0028]).
Regarding claims 3-4, Mizushima teaches wherein the SOD' is a residue of a human superoxide dismutase, and more specifically a residue of a modified superoxide dismutase, in which the amino acid at the 111- position of amino acid sequence of the human superoxide dismutase is converted into S-(2-hydroxyethylthio)cysteine (see ¶ [0029], [0053]).
Regarding claim 5, Mizushima teaches wherein the superoxide dismutase is a superoxide dismutase containing copper and zinc at the active center (see ¶ [0030], [0051]-[0052]).
Regarding claim 6, Mizushima teaches the chemical crosslinking, n is an integer of 2 or more, and preferably an integer of 2 to 10 (see ¶ [0059]).
Regarding claim 7, Mizushima teaches m represents the average number of bond of lysolecithin to one molecule of SOD. For this reason, m is an integer of 1 or more, preferably 1 to 12 (see ¶ [0060]).
Regarding claims 8-11, Mizushima teaches the inhalant containing a lecithinized superoxide dismutase and a stabilizing agent thereof, wherein the stabilizing agent is a sugar component, and especially sucrose (see ¶ [0031]). As sucrose, sucrose purified to an extent usable as a medicine is preferably used, and in particular, sucrose processed by activated charcoal (see ¶ [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the lecithinized superoxide dismutase such as taught by Mizushima in the method of Dufu. The MPEP 2141 (III) provides exemplary rationales that may support a conclusion of obviousness include: (b) simple substitution of one known element for another to obtain predictable results. The ordinary artisan would have had a reasonable expectation of success because both Dufu and Mizushima are directed to the use of lecithinized superoxide dismutase for the treatment of pulmonary diseases.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dufu (US 2016/0303099 A1) in view of Mizushima (US 2012/0034202 - cited as reference A2 in the IDS filed on 08/04/2020); or US 2014/0023629 which is a CON of said ‘202, citations made to ‘202). 
Dufu’s general disclosure relates to aldehyde compounds for use in treating diseases such as pulmonary fibrosis, hypoxia, and connective tissue and autoimmune disease (see abstract & ¶ [0002]). In particular, Dufu teaches “a method for treating acute respiratory distress syndrome (ARDS) in a patient, the method comprising administering to the patient a therapeutically effective amount of a compound described herein. ‘Acute respiratory distress syndrome’ refers to a life-threatening lung condition that prevents enough oxygen from getting to the lungs and into the blood (see ¶ [0020], [0116]-[0118], [0128], [0153]). Dufu further teaches administering to the patient a therapeutically effective amount of a compound such as lecithinized superoxide dismutase (see ¶ [0139]).
However, Dufu does not teach: a superoxide dismutase represented by general formula (I) and limitations thereof (claim 1’s limitation and dependent claims thereof).
Mizushima teaches an agent containing a lecithinized superoxide dismutase which effectively exerts the effect of superoxide dismutase (SOD) as an active ingredient wherein the agent represented by the following general formula (I): SOD'(Q-B)m (I) (wherein SOD' is a residue of the superoxide dismutase; Q is a chemical crosslinking; B is a residue without a hydrogen atom of a hydroxyl group of lysolecithin having the hydroxyl group at the 2-position of glycerol; and m is the average number of bonds of lysolecithin to one molecule of superoxide dismutase and is an integer of 1 or more) (see abstract & ¶ [0028]).
Regarding claim 2, Mizushima teaches wherein Q in the lecithinized superoxide dismutase represented by the formula (I) used in the present invention is -C-(O)-(CH2)n -C(O)-(wherein n is an integer of 2 or more) (see ¶ [0029]).
Regarding claims 3-4, Mizushima teaches wherein the SOD' is a residue of a human superoxide dismutase, and more specifically a residue of a modified superoxide dismutase, in which the amino acid at the 111- position of amino acid sequence of the human superoxide dismutase is converted into S-(2-hydroxyethylthio)cysteine (see ¶ [0030]).
Regarding claim 5, Mizushima teaches wherein the superoxide dismutase is a superoxide dismutase containing copper and zinc at the active center (see ¶ [0033]).
Regarding claim 6, Mizushima teaches the chemical crosslinking, n is an integer of 2 or more, and preferably an integer of 2 to 10 (see ¶ [0061]).
Regarding claim 7, Mizushima teaches m represents the average number of bond of lysolecithin to one molecule of SOD. For this reason, m is an integer of 1 or more, preferably 1 to 12 (see ¶ [0062]).
Regarding claims 8-11, Mizushima teaches the agent containing a lecithinized superoxide dismutase and a stabilizing agent thereof, wherein the stabilizing agent is a sugar component, and especially sucrose (see ¶ [0033]). As sucrose, sucrose purified to an extent usable as a medicine is preferably used, and in particular, sucrose processed by activated charcoal (see ¶ [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the lecithinized superoxide dismutase such as taught by Mizushima in the method of Dufu. The MPEP 2141 (III) provides exemplary rationales that may support a conclusion of obviousness include: (b) simple substitution of one known element for another to obtain predictable results. The ordinary artisan would have had a reasonable expectation of success because both Dufu and Mizushima are directed to the use of lecithinized superoxide dismutase for the treatment of pulmonary diseases.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653